HOUSER, J.
The pleadings, the facts, the relief sought by the petitioner, and the contentions of respective counsel in all essential particulars are identical with those set forth in the ease of Van Camp Sea Food Co., Inc., v. Fish and Game Commission, ante, p. 764 [243 Pac. 702].  Relying upon that case as an authority, it is ordered that the demurrer to the petition be and it is sustained, and that the writ heretofore issued herein be and the same is discharged.
Conrey, P. J., and Curtis, J., concurred.